NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 19-10424
                                                     19-10425
                Plaintiff-Appellee,
                                                D.C. Nos. 2:18-cr-01122-GMS-1
 v.                                                       2:19-cr-00449-GMS-1

GUADALUPE CAMPOY-RUBALCABA,
AKA Guadalupe Campoy, AKA Guadalupe             MEMORANDUM*
Lopez-Perez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      In these consolidated appeals, Guadalupe Campoy-Rubalcaba appeals from

the district court’s judgment imposing a 24-month sentence following his guilty-

plea conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326, and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
its order revoking supervised release and imposing a 4-month consecutive

sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Campoy-Rubalcaba does not challenge the 4-month sentence imposed upon

revocation. Accordingly, we affirm in Appeal No. 19-10424. See United States v.

Kama, 394 F.3d 1236, 1238 (9th Cir. 2005) (issue is waived if it is not argued in

the opening brief).

      In Appeal No. 19-10425, Campoy-Rubalcaba first contends that the district

court procedurally erred by failing to consider all of the 18 U.S.C. § 3553(a)

sentencing factors, instead focusing only on his criminal history, and by

inadequately explaining the sentence. We review for plain error, see United States

v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that

there is none. The record reflects that the district court considered the § 3553(a)

factors and adequately explained its reasons for imposing the within-Guidelines

sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

Contrary to Campoy-Rubalcaba’s argument, the court was not required to “tick

off” all of the § 3553(a) factors, or address specifically each of his mitigating

arguments. See id.

      Campoy-Rubalcaba next contends that the sentence is substantively

unreasonable given his mitigating circumstances. The district court did not abuse

its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is


                                           2                          19-10424 & 19-10425
substantively reasonable in light of the § 3553(a) factors and the totality of the

circumstances, including Campoy-Rubalcaba’s criminal and immigration history.

See Gall, 552 U.S. at 51; see also United States v. Gutierrez-Sanchez, 587 F.3d
904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a particular

case is for the discretion of the district court.”). The record does not support

Campoy-Rubalcaba’s claim that the district court placed undue weight on the

dismissed charges that led to his discovery by immigration authorities, or relied on

any erroneous facts concerning those charges.

      AFFIRMED.




                                           3                          19-10424 & 19-10425